FILED
                            NOT FOR PUBLICATION                             JAN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10169

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00387-JCM

  v.
                                                 MEMORANDUM *
JASON ALEXANDER SHIMADA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Jason Alexander Shimada appeals from the 63-month sentence imposed

following his guilty-plea convictions for armed bank robbery, in violation of 18

U.S.C. § 2113(a), (d). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Shimada contends that his sentence is substantively unreasonable because he

lacked any “serious” criminal history and voluntarily ceased his criminal activities

before his arrest. The record reflects that the 63-month sentence is substantively

reasonable in light of the totality of the circumstances and the factors set forth in

18 U.S.C. § 3553(a). See Gall v. United States, 552 U.S. 38, 56-57 (2007)

(recognizing deference owed to the district court’s reasoned and reasonable

decision to grant downward variance).

      AFFIRMED.




                                           2                                     10-10169